Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 13, 2021

                                           No. 04-21-00333-CV

IN RE HEART OF THE HEART WHITETAILS, LLC, David Powell and Double 09 Ranch,
                           LLC, Relators

                                           Original Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

        On August 11, 2021, relators filed a petition for a writ of mandamus. On August 13,
2021, relators filed an emergency motion to stay proceedings in the trial court. The real parties in
interest have filed a response to the emergency motion. After considering the petition, motion,
response, and mandamus record, this court has determined the relator is not entitled to the relief
sought. Therefore, the petition for a writ of mandamus and the emergency motion for stay are
denied. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 13, 2021.



                                                            _________________________________
                                                            Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2021.


                                                            ___________________________________
                                                            Michael A. Cruz,
                                                            Clerk of Court

1
 This proceeding arises out of Cause No. 215965, styled Randy Baker and Heart of the Heart Ranch, LLC v. Heart
of the Heart Whitetails, LLC, pending in the 452nd District Court, Mason County, Texas, the Honorable Robert Rey
Hofmann presiding.